DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/12/2020 and 01/18/2021 have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 35, line 1 recites “The computerized AP apparatus of Claim 37, wherein the plurality of instructions...”. It is not clear if the claim is dependent on independent claim 29 which refers to computerized AP apparatus, or dependent on independent claim 37 which also refers to computerized AP apparatus, making the claim indefinite.

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claims 1, 21-23, 25, 27-29 and 34-39 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Bhartia  et al. (US10341908, hereinafter ‘BHARTIA’), or in the alternative under 35 U.S.C. 103 as being unpatentable over BHARTIA in view of Wang et al. (US20150288427, hereinafter ‘WANG’).
Regarding claim 1, BHARTIA teaches a computerized method of managing a wireless local area network having a plurality of wireless-enabled access points (APs) (Fig. 1 wireless network system 100 with plurality of wireless access points (APs) 120, 122, and 124), the computerized method comprising:
establishing an association between a computerized client device and a first AP of the plurality of wireless-enabled APs (Fig. 1, Fig. 2 Steps 210-250 Col 9 Line 46 – Col 10 Lune 49: In step 210, one or more access points 120, 122, and/or 124 are programmed or configured to detect client device 110 in range of one or more of the access points. In step 240, one of the access point with the highest connection score is designated as the primary access point for communication with the client device 110. In step 250, the primary access point designated in step 240 begins and completes a 4-way handshake with client device 110 to begin encrypted communication);
accepting data indicative of a request to transact data from the computerized client device through the first AP (Col 7 Lines 20-22, 36-37, 40-42: Each access point 120, 122, and/or 124 of wireless network system 100 is programmed or configured to track and/or store connection criteria. Another example of connection criteria is the performance load of the access point, may include a count of the number of actively connected client devices, the rate of incoming data requests at the access ; and
fulfilling the request using two or more of the plurality of wireless-enabled APs (Fig. 1, Col 6 Lines 31-45: A logical access point 130 is a plurality of access points that advertise the same BSSID. Client device 110, communication with each of the access points 110, 122, and 124 (two or more of the plurality of wireless-enabled APs) appears as if it the client device 110 is communicating with a single logical access point 130, even though the logical access point 130 comprises a plurality of different physical access points 110, 122, and 124. Client device 110 communicates with the logical access point 130 without knowing which particular access point 120, 122, or 124 is serving as the primary access point of the network, handle handoffs without requiring the client device 110 to perform a 4-way handshake (using data from the 4-way handshake old particular access point construed as ‘the request’, see also Fig. 3 steps 350-360), (Col 4 Lines 20-23) a transparent handoff for seamless roaming service (using two or more of the plurality of wireless-enabled APs)).
However, assuming arguendo that the claim must be so narrowly construed such that BHARTIA does not explicitly disclose accepting data indicative of a request to  alternatively,
in an analogous art, WANG teaches accepting data indicative of a request to transact data (Para [0232]: The AAP may be requested to conduct joint transmission with a particular receiving WTRU 1902. A receiving WTRU that may want to participate in the reception of joint transmissions (request to transact data) may indicate its joint transmission and reception capability by including a joint transmission capability indication in probe request, association request, etc. See also Fig. 31. Para [312] CTS (the request) from WTRU1 3102);
fulfilling the request using two or more of the plurality of wireless-enabled APs (Para [0103]: multiple WTRUs or multiple APs may conduct joint transmission to the same receiving WTRU or AP either concurrently or sequentially.(Fig. 5A, Para [0111]) AAP 502 and ATAP 503 may exchange control information 511a and 511b, AAP 502 and ATAP 503 may then transmit the data packets 513a and 513b to receiving WTRU 501 in the joint transmission session, concurrently or sequentially. See also Para [0115], Table 3. (Para [0232]) The AAP may then be requested to conduct joint transmission with a particular receiving WTRU 1902. A receiving WTRU that may want to participate in the reception of joint transmissions may indicate its joint transmission and reception capability by including a joint transmission capability indication in probe request, association request, etc. See also Fig. 31. Para [312] CTS (the request) from WTRU1 3102 is followed data transmissions 3113a and 3113b from AP1 3101 and AP2 3102 to WTRU1 3103).
WANG: Para [0002, 0232]).

Regarding claim 21, BHARTIA, or combination of BHARTIA and WANG applied to the method of claim 1, teaches wherein the fulfilling of the request using the two or more of the plurality of wireless enabled APs comprises utilizing a common BSSID (Basic Service Set Identifier) and passkey data for each of the two or more APs (Fig. 1, Col 4 Lines 1-23: During this handoff process, the primary access point transmits the encryption key(s), including the IV, to the second access point. The second access point, once it has been promoted to be the new primary access point, is programmed or configured to handle future encrypted communication with the client device, (with) the encryption key(s) generated by the first access point during the initial communication (4-way handshake, See Col 1 Lines 37-40, and Fig. 3 step 350), does not conduct 4-way handshake, roaming is seamless and transparent to the client device. (Col 6 Lines 31-36): A logical access point 130 is a plurality of access points that advertise the same BSSID. Client device 110, communication with each of the access points 110, 122, and 124 appears as if it the client device 110 is communicating with a single logical access point 130. See also Fig. 3).

Regarding claim 22, BHARTIA, or combination of BHARTIA and WANG applied to the method of claim 1, teaches wherein the utilizing of the common BSSID and the passkey data for the each of the two or more APs comprises using the BSSID and the passkey data associated with the established association between the computerized client device and the first AP (Fig. 1, Col 4 Lines 1-20: During this handoff process, the primary access point transmits the encryption key(s), including the IV, to the second access point. The second access point, once it has been promoted to be the new primary access point, is programmed or configured to handle future encrypted communication with the client device, (with) the encryption key(s) generated by the first access point during the initial communication (4-way handshake, See Col 1 Lines 37-40, and Fig. 3 step 350). (Col 6 Lines 31-36): A logical access point 130 is a plurality of access points that advertise the same BSSID. Client device 110, communication with each of the access points 110, 122, and 124 appears as if it the client device 110 is communicating with a single logical access point 130).

Regarding claim 23, BHARTIA, or combination of BHARTIA and WANG applied to the method of claim 1, teaches wherein the fulfilling the request using the two or more of the plurality of APs comprises sending instructions to the one or more of the plurality of wireless enabled APs comprising: (i) an optimized transmission schedule for the request and (ii) identification data associated with the first AP (Col 3 Lines 55-59: the PTK also includes an initialization vector (IV) which is a monotonically increasing counter for encrypted communication between the client device and the primary access point. The IV is incremented with every new packet transmitted by a communicating entity (an optimized transmission schedule for the request). (Fig. 3 steps 350-360, Col 12 Lines 24-28, 42-44) The primary access point additionally sends the encryption keys, including the PTK ((identification data 
However, assuming arguendo that the claim must be so narrowly construed such that BHARTIA does not explicitly disclose disclosing sending instructions to the one or more of the plurality of wireless enabled APs comprising: (i) an optimized transmission schedule for the request and (ii) identification data associated with the first AP, then alternatively,
WANG teaches sending instructions to the one or more of the plurality of wireless enabled APs comprising: (i) an optimized transmission schedule for the request and (ii) identification data associated with the first AP (Fig. 5A, Para [0111]) AAP 502 and ATAP 503 may exchange control information 511a and 511b, AAP 502 and ATAP 503 may then transmit the data packets 513a and 513b to receiving WTRU 501 in the joint transmission session, concurrently or sequentially. See also Para [0115], Table 3. (Fig. 5B, Para [0112-0114]) FIG. 5B shows joint transmission request IE, used for conducting coordination between an AAP and ATAP and for transmitting coordination control information, may include ID field 523, options field 524, schedule field 525. ID field 523 may contain IDs shown in Table 2. The ID(s) may be implemented as a MAC address, a BSSID, an SSID, an AID, or IDs that the WTRUs may agree upon. Options field 524 may contain various options for the joint transmissions shown in Table 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of BHARTIA in order to take the advantage of a technique for improved throughput performance (WANG: Para [0002, 0232]).

Regarding claim 25, BHARTIA, or combination of BHARTIA and WANG applied to the method of claim 1, teaches wherein the two or more of the plurality of wireless enabled APs does not include the first AP (Fig. 1, APs 120-124, In Fig. 3, If AP 122 is the first Primary AP, AP 120 and AP 124 can be the second Primary AP).

Regarding claim 27, BHARTIA, or combination of BHARTIA and WANG applied to the method of claim 1, teaches wherein the creating of the directory of APs comprises at least assessing the plurality of wireless enabled APs to determine a signal strength associated with each of the plurality of wireless enabled APs for the client device (Col 7 Lines 20-32: Each access point 120, 122, and/or 124 of wireless network system 100 is programmed or configured to track and/or store connection criteria. one example of connection criteria is a received signal strength indicator (RSSI) for communication between the particular client device and the particular access point, (Col 9 Line 61 – Col 10 Line 25) In step 220, The connection score may be calculated using one or more functions applied to the connection criteria, In step 230, each access point 120, 122, and/or 124 broadcast its connection score to 

Regarding claim 28, BHARTIA, or combination of BHARTIA and WANG applied to the method of claim 1, teaches wherein the creating of the directory of APs further comprises ranking the plurality of wireless enabled APs according to the signal strength (Col 7 Lines 20-32: Each access point 120, 122, and/or 124 of wireless network system 100 is programmed or configured to track and/or store connection criteria. one example of connection criteria is a received signal strength indicator (RSSI) for communication between the particular client device and the particular access point, (Fig. 2 S240, Col 9 Line 61 – Col 10 Line 28) In step 220, The connection score may be calculated using one or more functions applied to the connection criteria, In step 230, each access point 120, 122, and/or 124 broadcast its connection score to each other access point in the wireless network. In step 240, the access points 120, 122, and/or 124 use the connection scores generated in step 230 to determine which access point has the highest connection score (ranking of APs)), and excluding from the directory of wireless enabled APs individual ones of the plurality of wireless enabled APs whose signal strength falls below a threshold signal strength (Col 9 Lines 46-60: In step 210, one or more access points 120, 122, and/or 124 are programmed or configured to detect client device 110 in range of one or more of the access points. Client device 110 may be in range of multiple access points of wireless network system 100, is detected to be in range of the one or 

Regarding claim 29, BHARTIA teaches computerized access point (AP) apparatus configured for use within at least one local area network (Fig. 1 wireless network system 100 with plurality of wireless access points (APs) 120, 122, and 124. (Fig. 4 Computing device 400, Col 12 Lines 58-60) computing device 400 in which the example embodiment(s) may be embodied), the computerized AP apparatus comprising:
a wireless transceiver  (Fig. 4 Communication Interface 418) configured to utilize a wireless local area network (WLAN) air interface protocol (Col 15 Lines 8-14: Computing device 400 also may include one or more communication interface(s) 418 coupled to bus 402, provides a two-way data communication coupling to a wired or wireless network link 420 that is connected to a local network 422 (e.g., Ethernet network, Wireless Local Area Network);
processor apparatus (Fig 4 Processor 404) in data communication with the wireless transceiver (Fig. 4, both Processor 404 and Communication Interface 418 are coupled to bus 402 communication mechanism, is in communication via Bus 402, see Col 12 Lines 1-7 and Col 15 lines 8-10); and
storage apparatus in data communication with the processor apparatus and having a non-transitory computer-readable storage medium (Col 13 Lines 10-the non-transitory computer-readable storage medium comprising at least one computer program having a plurality of instructions configured to, when executed by the processor apparatus (Col 13 Lines 10-13: Main memory 406, such as a random access memory (RAM) for storing information and software instructions to be executed by processor(s) 404), cause the computerized AP apparatus to:
receive data representative of a request issued from a wireless-enabled client device (Col 7 Lines 20-22, 36-37, 40-42: Each access point 120, 122, and/or 124 of wireless network system 100 is programmed or configured to track and/or store connection criteria. Another example of connection criteria is the performance load of the access point, may include a count of the number of actively connected client devices, the rate of incoming data requests at the access point (construed incoming data requests from connected client devices ). (Col 10 Lines 46-48) In step 250, the primary access point designated in step 240 begins and completes a 4-way handshake with client device 110 (see also Col 1 Lines 16-43 for 4-way handshake protocol including receiving messages from Client, including acknowledgement message, construed as ‘data representative of a request) to begin encrypted communication (data representative of a request from the (connected) computerized client device to the first AP is implicit for encrypted communication)), the request relating to a transaction of user data between the computerized AP apparatus and the wireless-enabled client apparatus (Col 10 Lines 46-56) In step 250, the primary access point designated 
evaluate at least a portion of the received data representative of the request to determine at least a sufficiency of the computerized AP apparatus to service the request (Col 3 Lines 61-67: The primary access point continually receives broadcast updates from the other access points in the wireless network that includes updated connection scores. The primary access point may store the connection scores for the other access points. (Fig. 2 steps 240-250 Col 10 Lines 23-48) In step 240, the access points 120, 122, and/or 124 use the connection scores generated in step 230 to determine which access point has the highest connection score. The access point with the highest connection score (determine at least a (comparative) sufficiency of the computerized AP apparatus to service the request) is designated as the primary access point for communication with the client device 110 and is programmed or configured to handle encrypted communication with the client device 110. In step 250, the primary access point designated in step 240 begins and completes a 4-way handshake with client device 110 to begin encrypted communication (evaluate at least a portion of the received data for communication, due to ongoing process of updated connection scores received and compared. See also Fig. 3 step 330)); and
based at least on the evaluation, service request, the service of request comprising the transaction of the user data: (i) between the computerized AP apparatus and the wireless-enabled client device (Fig. 2 step 250 Vol 10 Lines 46-), and (ii) between a wireless apparatus associated with the at least one local area network and the wireless-enabled client device (Fig. 1, Col 6 Lines 31-41: A logical access point 130 is a plurality of access points that advertise the same BSSID (wireless-enabled APs associated with the at least one local area network). Client device 110, communication with each of the access points 110, 122, and 124 appears as if it the client device 110 is communicating with a single logical access point 130, without knowing which particular access point 120, 122, or 124 is serving as the primary access point of the network (any of the APs 120, 122, or 124 may service the request with seamless roaming with transparent handoff, See Col 1 Lines 7-10 or Col 4 Lines 18-23 ). (Fig. 3 steps 350-360, Col 12 Lines 24-43) In step 360, the newly designated primary access point to continue handling encrypted communication with the client device 110 (between a wireless apparatus associated with the at least one local area network and the wireless-enabled client device), has access to the encryption key(s) necessary for encrypted communication, as received in step 350, without having to perform a new 4-way handshake with the client device 110, to begin incrementing the IV).
However, assuming arguendo that the claim must be so narrowly construed such that BHARTIA does not explicitly disclose receive data representative of a request issued from a wireless-enabled client device, evaluate at least a portion of the received data representative of the request to determine at least a sufficiency of the computerized AP apparatus to service the request, based at least on the evaluation, service the request, the service of the request comprising the transaction of the user  alternatively,
in an analogous art, WANG teaches receive data representative of a request issued from a wireless-enabled client device (Fig. 19, Para [0232]: The AAP may be requested to conduct joint transmission with a particular receiving WTRU 1902. A receiving WTRU that may want to participate in the reception of joint transmissions (request to transact data) may indicate its joint transmission and reception capability by including a joint transmission capability indication in probe request, association request, etc. See also Fig. 31. Para [312] CTS (the request) from WTRU1 3102),
evaluate at least a portion of the received data representative of the request to determine at least a sufficiency of the computerized AP apparatus to service the request (Para [0232]: The AAP may detect that joint transmission may be needed to provide more uniform coverage (determine at least a sufficiency) for a receiving WTRU in its BSS),
based at least on the evaluation (Para [0231]: FIG. 19 shows an example procedure for selecting an A-WTRU for coordinated joint transmission in the downlink 1900), service the request (Fig. 17A, Para [0214]: AAP 1702 and A-WTRU 1703 may exchange coordination control information 1711a and 1711b to prepare to conduct multi-WTRU joint transmission. AAP 1702 and A-WTRU 1703 may then transmit the data packets 1713a and 1713b to receiving WTRU 1701 in the joint transmission session. Alternatively See Fig. 5A Para [0111]) AAP 502 and ATAP 503 may exchange control information 511a and 511b, AAP 502 and ATAP 503 may then transmit the data the service of the request comprising the transaction of the user data: (i) between the computerized AP apparatus and the wireless-enabled client device (Fig. 5A Para [0111]: AAP 502 transmits the data packets 513a to receiving WTRU 501 in the joint transmission session, or Fig. 17a Transmit Data Packets 1713a from AAP 1702, or Fig. 31 AP1 3101 data 3113a), and (ii) between a wireless apparatus associated with the at least one local area network and the wireless-enabled client device (Fig. 5A Para [0111]) ATAP 503 may then transmit the data packets 513b to receiving WTRU 501 in the joint transmission session, or Fig. 17a Transmit Data Packets 1713b from A-WTRU 1703, or Fig. 31 AP2 3102 data 3113b)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of BHARTIA in order to take the advantage of a technique for improved throughput performance (WANG: Para [0002, 0232]).

Regarding claim 34, BHARTIA, or combination of BHARTIA and WANG applied to the method of claim 29, teaches wherein the plurality of instructions are further configured to, when executed by the processor apparatus (Col 13 Lines 10-13: Main memory 406, such as a random access memory (RAM) for storing information and software instructions to be executed by processor(s) 404), cause the computerized AP apparatus to:
maintain a registry or listing of at least a portion of AP apparatus within the at least one local area network (Col 3 Lines 61-67: The primary access point continually receives broadcast updates from the other access points in the wireless network that includes updated connection scores. The primary access point may store the connection scores for the other access points (See also Fig. 3 step 320). (Fig. 1 System 100, Col 6 Lines 31-45: A logical access point 130 is a plurality of access points that advertise the same BSSID. The logical access point 130 comprises a plurality of different physical access points 110, 122, and 124. (Fig. 3 step 330, Col 11 Lines 59-62) In step 330, the primary access point is programmed or configured to compare the connection score for the primary access point to each of the other connection scores for the other access points in the wireless network system 100); and
select the wireless apparatus from the registry or listing (Fig. 3, Step 350, Col 12 Lines 16-20: In step 350, the primary access point is programmed or configured to designate the access point with the highest connection score, as determined in step 330, as the new primary access point for handling encrypted communication with client device 110).

Regarding claim 35, BHARTIA, or combination of BHARTIA and WANG applied to the method of claim 29, teaches wherein the plurality of instructions are further configured to, when executed by the processor apparatus (Col 13 Lines 10-13: Main memory 406, such as a random access memory (RAM) for storing information and software instructions to be executed by processor(s) 404), cause the computerized AP apparatus to:
perform the selection of the wireless apparatus from the registry or listing based at least on algorithmic evaluation of one or more parameters associated with each of the at least portion of computerized AP apparatus within the registry or listing, the one or more parameters selected from the group consisting of: (i) historical data relating to association with the wireless enabled client device (Fig. 1, Fig. 3 Step 310 Col 11 Lines 29-32, Col 12 Lines 16-18, 33-52: In step 310, each access point 120, 122, and/or 124 calculates and broadcasts connection scores to each other access point in the wireless network system 100. In step 350, the primary access point to designate the access point with the highest connection score as the new primary access point for handling encrypted communication with client device 110, sends a message to the newly designated primary access point. In step 360, the newly designated primary access point to continue handling encrypted communication with the client device 110, encryption key(s) (one historical data of association) were shared from the old primary access point to the newly designated primary access point without requiring a 4-way handshake and because both access point(s) share the same BSSID (second historical data of association)); and (ii) current availability status (Col 3 Lines 25-37: The connection score of an access point is a value that represents the overall suitability of the access point for handling communication with the particular client device, calculated based on one or more connection criteria, may include, received signal strength indicator (RSSI) for communication between the client device and the access point, performance load of the access point (current availability status based on signal quality and load) and/or latency of communication between the client device and the access point. (Fig. 3 steps 330-350, Col 12 Lines 16-20: In step 350, the primary 

	Regarding claim 36, BHARTIA, or combination of BHARTIA and WANG applied to the method of claim 29, teaches wherein the wireless apparatus comprises a commodity WLAN AP apparatus (Fig. 1 Col 5 Lines 46-49, Col 6 Lines 6-9: System 100 is a network system, such as an enterprise wireless network, comprising a plurality of wireless access points 120, 122, and 124, Client devices may communicate with an access point in a wireless network via one or more wireless transmission protocols, such as 802.11 a/b/g/n (WLAN AP apparatus). See also Fig. 4 Col 15 Lines 8-13: computing device 400 connected to local network 422 (e.g. Wireless Local Area Network)), and the at least one computer program of the computerized AP apparatus comprises firmware disposed onto the computerized AP apparatus after manufacture of the computerized AP apparatus (Fig. 4 Col 13 Lines 33-36: Computing device 400 also may include read only memory (ROM) 408 or other static storage device coupled to bus 402 for storing static information and software instructions for processor(s) 404).

Regarding claim 37, BHARTIA teaches Computerized access point (AP) controller apparatus (Fig. 1, Access Points 120, 122 of wireless network system 100, or 124, Fig. 4, computing device 400 in which the embodiments may be embodied, (Col 6 Lines 46-48) One of the access points 120, 122, and/or 124 may be designated as the  configured for use with at least one local area network (Fig. 1 Col 5 Lines 46-48: wireless network system 100 is an enterprise wireless network, Col 6 Lines 6-9: Client devices may communicate with an access point in a wireless network via one or more wireless transmission protocols, such as 802.11 a/b/g/n; Fig. 4 Col 15 Lines 8-13: Computing device 400 also may include one or more communication interface(s) 418 provides a two-way data communication coupling to a wired or wireless network link 420 that is connected to a local network 422 (e.g., Ethernet network, Wireless Local Area Network), the computerized AP controller apparatus comprising:
processor apparatus (Fig. 4 Processor 404 of Computing device 400); and
storage apparatus (Fig. 4 ROM 408) in data communication with the processor apparatus and having a non-transitory computer-readable storage medium, the non-transitory computer-readable storage medium comprising at least one computer program having a plurality of instructions configured to, when executed by the processor apparatus (Fig. 4, Col 13 Lines 33-36: Computing device 400 also may include read only memory (ROM) 408 or other static storage device coupled to bus 402 for storing static information and software instructions for processor(s) 404), cause the computerized AP controller apparatus
to:
establish an association between a computerized client device and a first AP of a plurality of access points (APs) located in the at least one local area network (Fig. 1, Fig. 2 Steps 210-250 Col 9 Line 46 – Col 10 Lune 49: In step 210, one );
receive data representative of a request to transact data from the computerized client device through the first AP (Col 7 Lines 20-22, 36-37, 40-42: Each access point 120, 122, and/or 124 of wireless network system 100 is programmed or configured to track and/or store connection criteria. Another example of connection criteria is the performance load of the access point, may include a count of the number of actively connected client devices, the rate of incoming data requests at the access point (construed receive data representative of a request to transact data). (Col 10 Lines 46-48) In step 250, the primary access point designated in step 240 begins and completes a 4-way handshake with client device 110 (see also Col 1 Lines 16-43 for 4-way handshake protocol including receiving messages from Client, including acknowledgement message, construed as ‘data indicative of a request’) to begin encrypted communication (request to transact data from the (connected) computerized client device to the first AP is implicit for encrypted communication)); and
cause servicing of the request via use of two or more of the plurality of APs (Fig. 1, Col 6 Lines 31-45: A logical access point 130 is a plurality of access points that advertise the same BSSID. Client device 110, communication with each of the access points 110, 122, and 124 (two or more of the plurality of wireless-enabled APs) appears 
However, assuming arguendo that the claim must be so narrowly construed such that BHARTIA does not explicitly disclose receive data representative of a request to transact data, and cause servicing of the request via use of two or more of the plurality of APs, then alternatively,
in an analogous art, WANG teaches receive data representative of a request to transact data (Para [0232]: The AAP may be requested to conduct joint transmission with a particular receiving WTRU 1902. A receiving WTRU that may want to participate in the reception of joint transmissions (request to transact data) may indicate its joint transmission and reception capability by including a joint transmission capability indication in probe request, association request, etc. See also Fig. 31. Para [312] CTS (the request) from WTRU1 3102);
cause servicing of the request via use of two or more of the plurality of APs (Para [0103]: multiple WTRUs or multiple APs may conduct joint transmission to the same receiving WTRU or AP either concurrently or sequentially.(Fig. 5A, Para [0111]) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of BHARTIA in order to take the advantage of a technique for improved throughput performance (WANG: Para [0002, 0232]).

Regarding claim 38, BHARTIA, or combination of BHARTIA and WANG applied to the method of claim 37, teaches wherein the plurality of instructions are further configured to, when executed by the processor apparatus (Fig. 4, Col 13 Lines 33-36: Computing device 400 also may include read only memory (ROM) 408 or other static storage device coupled to bus 402 for storing static information and software instructions for processor(s) 404), cause the computerized AP controller apparatus to:
register the plurality of APs (Fig. 2 S240, Col 9 Line 61 – Col 10 Line 28) In step 220, The connection score may be calculated using one or more functions applied to the connection criteria, In step 230, each access point 120, 122, and/or 124 broadcast its connection score to each other access point in the wireless network. In step 240, the access points 120, 122, and/or 124 use the connection scores generated in step 230 to determine which access point has the highest connection score);
process the data representation of the request (In step 250, the primary access point designated in step 240 begins and completes a 4-way handshake with client device 110 (see also Col 1 Lines 16-43 for 4-way handshake protocol including receiving messages from Client, including acknowledgement message, construed as ‘data indicative of a request’)), wherein the data representation of the request is forwarded by the first AP to the computerized AP controller apparatus from the computerized client device (Col 10 Lines 46-48) In step 250, the primary access point designated in step 240 begins and completes a 4-way handshake (request is forwarded by the first AP to the computerized AP controller apparatus) with client device 110 to begin encrypted communication);
based at least on the processing of the data representative of the request (Fig. 3, Col 11 Lines 15-20: In the example of process 300, one access point is already assumed to be designated as the primary access point for communication with client device 110 and a 4-way handshake has already occurred for encrypted communication between the client device 110 and the primary access point), identify one or more of the registered plurality of APs to allocate to the request (Fig. 3, steps 320-350, Col 11 Lines 48 – Col 12 Line 20: In step 320, the primary access point store the latest ), and
transmit data to the identified one or more of the plurality of APs to enable the servicing of the request by at least the identified one or more APs and the first AP (Fig. 3 step 350-360, Col 12 Lines 24-38: The primary access point additionally sends the encryption keys, including the PTK and IV, to the newly designated primary access point. In step 360, the newly designated primary access point from step 350 to continue handling encrypted communication with the client device 110, has access to the encryption key(s) necessary for encrypted communication, as received in step 350).

Regarding claim 39, BHARTIA, or combination of BHARTIA and WANG applied to the method of claim 37, teaches wherein:
the transmitted data comprises instructions for the identified one or more of the plurality of APs to transact data under an identification of the first AP (Fig. 1, Col 6 Lines 31-45: A logical access point 130 is a plurality of access points that advertise the same BSSID. Client device 110 communicates with the logical access point 130 without knowing which particular access point 120, 122, or 124 is serving as the primary access point of the network, handle handoffs without requiring the client and
the computerized AP controller apparatus is integrated with one of the plurality of APs (Col 4 Lines 43-44: the present techniques do not require a separate controller to manage handoffs between access points, as all logic for handling handoffs between access points is managed by the access points themselves. (Col 8 Lines 43-45) the primary access point serves as the gatekeeper (construed as controller is integrated in one of the plurality of APs of Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26, 30-33 are rejected under 35 U.S.C. 103 being unpatentable over Bhartia  et al. (US10341908, hereinafter ‘BHARTIA’) in view of Wang et al. (US20150288427, hereinafter ‘WANG’).
claim 24, BHARTIA does not explicitly disclose wherein the request comprises data indicative of a required time for transacting the data associated with the request.
In an analogous art, WANG teaches wherein the request comprises data indicative of a required time for transacting the data associated with the request (Fig. 5A, Para [0111]: AAP 502 and ATAP 503 may exchange control information 511a and 511b (obtaining schedule data) to prepare to conduct multi-AP joint transmission as described above. AAP 502 may forward data packets 512 to ATAP 503. AAP 502 and ATAP 503 may then transmit the data packets 513a and 513b to receiving WTRU 501 in the joint transmission session, (Para [0115]) TABLE 3, scheduled by at a scheduled time according to the Schedule specified by the AAP. (Para [0232]) The AAP may be requested to conduct joint transmission with a particular receiving WTRU 1902. A receiving WTRU that may want to participate in the reception of joint transmissions may indicate its joint transmission and reception capability by including a joint transmission capability indication (implying request to schedule for transacting data, which may then cause exchange of control information 511a and 511b to schedule time of data transmission as indicated by Figs, 5A-5B and Table 3) in probe request, association request, etc. See also Fig. 31. Para [312] CTS (the request) from WTRU1 3102).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of BHARTIA in order to take the advantage of a technique for improved throughput performance and reduced interference (WANG: Para [0002]).

Regarding claim 26, BHARTIA teaches wherein the fulfilling the request comprises:
creating a directory of wireless enabled APs (Fig. 2 S240, Col 9 Line 61 – Col 10 Line 28) In step 220, The connection score may be calculated using one or more functions applied to the connection criteria, In step 230, each access point 120, 122, and/or 124 broadcast its connection score to each other access point in the wireless network. In step 240, the access points 120, 122, and/or 124 use the connection scores generated in step 230 to determine which access point has the highest connection score. In an embodiment, if no connection score is received for a particular access point, the connection score for that access point is assumed to be zero by default (create (respective) directory of APs for storing connection scores));
BHARTIA does not explicitly disclose obtaining schedule data from the directory of wireless enabled APs, and creating a transmission schedule for the request, based on the schedule data from the directory of wireless enabled APs.
In analogous art, WANG teaches obtaining schedule data from the directory of wireless enabled APs (Fig. 5A, Para [0111]: AAP 502 and ATAP 503 may exchange control information 511a and 511b (obtaining schedule data) to prepare to conduct multi-AP joint transmission as described above. AAP 502 may forward data packets 512 to ATAP 503. AAP 502 and ATAP 503 may then transmit the data packets 513a and 513b to receiving WTRU 501 in the joint transmission session, (Para [0115]) TABLE 3, scheduled by at a scheduled time according to the Schedule specified by the AAP); and
creating a transmission schedule for the request, based on the schedule data from the directory of wireless enabled APs (Fig. 5A, Para [0111]: AAP 502 and ATAP 503 may exchange control information 511a and 511b (obtaining schedule data) to prepare to conduct multi-AP joint transmission as described above. (Para [0115]) TABLE 3, scheduled by at a scheduled time according to the Schedule specified by the AAP).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of BHARTIA in order to take the advantage of a technique for improved throughput performance and reduced interference (WANG: Para [0002]).

Regarding claim 30, BHARTIA teaches wherein the plurality of instructions are further configured to, when executed by the processor apparatus (Col 13 Lines 10-13: Main memory 406, such as a random access memory (RAM) for storing information and software instructions to be executed by processor(s) 404), cause the computerized AP apparatus to:
based at least in part on the evaluation (Fig. 2 step 240 or Fig. 3 Steps 340-350), cause:
generation of at least one message for transmission to the wireless apparatus (Fig. 3 step 350 Col 12 Lines 24-27: (In step 350) the primary access point additionally sends the encryption keys, including the PTK and IV, to the newly designated primary access point), the at least one message (i) comprising data relating to an association between the computerized AP apparatus and the wireless-enabled client device (Fig. 2 step 250 Col: In step 250, the primary access point designated in step 240 begins and completes a 4-way handshake with client device 110 to begin encrypted communication, the client device 110 and the primary access point will each generate encryption key(s), such as a PTK, to be used for encrypted communication with one another. The PTK includes an IV. (Fig. 3 step 350 Col 12 Lines 24-27) (In step 350) the primary access point additionally sends the encryption keys, including the PTK and IV, to the newly designated primary access point), and (ii) configured to cause the wireless apparatus to utilize the data relating to the association to enable the transaction of the user data between the wireless apparatus and the wireless-enabled client device with the transaction of the user data between the computerized AP apparatus and the wireless-enabled client device (Fig. 3 steps 350-360, Col 12 Lines 24-38) (In step 350) the primary access point additionally sends the encryption keys, including the PTK and IV, to the newly designated primary access point. In step 360, the newly designated primary access point from step 350 is programmed or configured to continue handling encrypted communication with the client device 110, has access to the encryption key(s) necessary for encrypted communication); and
transmission of the at least one message to the wireless apparatus (Fig. 3 steps 350, Col 12 Lines 24-26) (In step 350) the primary access point additionally sends the encryption keys, including the PTK and IV, to the newly designated primary access point).
BHARTIA does not explicitly disclose the at least one message (i) comprising data relating to an association between the computerized AP apparatus and the 
In an analogous art, WANG teaches the at least one message (i) comprising data relating to an association between the computerized AP apparatus and the wireless-enabled client device (Fig. 5A, Para [0111]: AAP 502 and ATAP 503 may exchange control information 511a and 511b to prepare to conduct multi-AP joint transmission. Additionally or alternatively, AAP 502 may forward data packets 512 to ATAP 503. AAP 502 and ATAP 503 may then transmit the data packets 513a and 513b to receiving WTRU 501 in the joint transmission session. See also Fig. 17a, Para [0214] control information 1711a and 1711b), and (ii) configured to cause the wireless apparatus to utilize the data relating to the association to enable the transaction of the user data between the wireless apparatus and the wireless-enabled client device substantially in parallel with the transaction of the user data between the computerized AP apparatus and the wireless-enabled client device (Para [0101, 0103]: Coordinated Transmissions may be performed in 802.11ad (implying ). Multiple WTRUs or multiple APs may conduct joint transmission to the same receiving WTRU or AP either concurrently or sequentially. (Fig. 5A, Para [0111]) AAP 502 and ATAP 503 may exchange control information 511a and 511b (obtaining schedule data) to prepare to conduct multi-AP joint transmission as described above, transmit  data and
transmission of the at least one message to the wireless apparatus (Fig. 5A messages 511a, 511b, 512, or Fig. 17a coordination control information 1711a and 1711b).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of BHARTIA in order to take the advantage of a technique for improved throughput performance and reduced interference (WANG: Para [0002]).

Regarding claim 31, the combination of BHARTIA and WANG, specifically BHARTIA teaches wherein the transmission of the at least one message to the wireless apparatus comprises transmission via at least a data network interface between the AP apparatus and the wireless apparatus (Fig. 1, Col 5 Lines 57-64: Each of the access points 120, 122, and/or 124 is communicatively coupled to each other, is capable of broadcasting connection scores represents the overall suitability of the access point for handling communication with the client device 110 to the other 
However, assuming arguendo that the claim must be so narrowly construed such that BHARTIA does not explicitly disclose wherein the transmission of the at least one message to the wireless apparatus comprises transmission via at least a wireline data network interface between the AP apparatus and the wireless apparatus, then alternately 
WANG teaches wherein the transmission of the at least one message to the wireless apparatus comprises transmission via at least a wireline data network interface between the AP apparatus and the wireless apparatus (Fig. 5A, Para [0111]: The exchange of the coordination information as well as the forwarding of the associated data packets may take place, wirelessly or over a wired backhaul link).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the system of BHARTIA in order to take the advantage of a technique for improved throughput performance and reduced interference (WANG: Para [0002]).

claim 32, BHARTIA does not explicit disclose wherein the wireline data network interface comprises a protocol specifying network addresses for each of the AP apparatus and the wireless apparatus within the at least one local area network, and the transmission comprises transmission to a network address of the wireless apparatus.
WANG teaches wherein the wireline data network interface comprises a protocol specifying network addresses for each of the AP apparatus and the wireless apparatus within the at least one local area network, and the transmission comprises transmission to a network address of the wireless apparatus (Figs. 5A-5B, Para [0111-0112]: In the example of FIG. 5A, AAP 502 and ATAP 503 may exchange control information 511a (joint transmission request, the transmission comprises transmission to a network address of the wireless apparatus, see Fig. 5B field 523, Para [0112] ,Table 2) and 511b (joint transmission response). FIG. 5B shows joint transmission request IE, used for conducting coordination between an AAP and ATAP, may include but is not limited to the following fields and/or information 521-527. (Para [0114]) ID field 523 may contain one or more IDs shown in Table 2 below. The ID(s) may be implemented as a MAC address (network address of an AP), a BSSID (network address of local area network), include Requesting AAP ID of the requesting AAP ATAP being requested ID of ATAP being requested (network addresses for each of the AP apparatus and the wireless apparatus within the at least one local area network)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WANG to the WANG: Para [0002]).

Regarding claim 33, the combination of BHARTIA and WANG, specifically BHARTIA teaches wherein the data relating to the association between the computerized AP apparatus and the wireless-enabled client device comprises at least a BSSID (Basic Service Set Identifier) and passkey data (Fig. 1, Col 12 Lines 45-52: The encryption key(s) were shared from the old primary access point to the newly designated primary access point without requiring a 4-way handshake and because both access point(s) share the same BSSID).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Iino et al. (US20080304456), describing communication system, radio LAN base station control device, and radio LAN base station device
Ko et al. (US20160198402), describing method and device for connecting single AP device among multiple AP devices on same network to terminal
Mueller, Julius (US20180248663), describing use of underutilized bandwidth via radio access resource sharing
Nagasaka et al. (US20160112921), describing communication control method, user terminal, and processor
Yang et al. (US20160081124), describing methods, devices, and system for managing wireless connection of WIFI mobile devices
Kawaguchi et al. (US20150281934), describing wireless communication system
Knapp et al. (US20150289270), describing methods and apparatuses for shared multioperator LTE service in unlicensed frequency bands
Wu et al. (US20200084712), describing method and system for dynamic access point selection in coordinated access point group
Mallick et al. (US20180035462), describing cooperative hidden node identification and management
Shu et al. (US20140112301), describing method, M2M terminal, AP, and system for achieving machine to machine service
Laselva et al. (US20170318458), describing security key usage across handover that keeps the same wireless termination

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413